Title: From Thomas Jefferson to Robert Andrews and Rev. James Madison, 3 June 1781
From: Jefferson, Thomas
To: Andrews, Robert,Madison, Rev. James


        
          Gentlemen
          Charlottesville June 3d. 1781
        
        The advance of the season has induced his Excellency President Reid to propose deferring the final Settlement of our boundary till the first Day of May 1782 which we have agreed to. You will be pleased therefore to consider that as the time at which your Services will be hoped for by the public. I am &c.,
        
          Thomas Jefferson
        
      